      Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES,                      )
                                    )             No. 92-CR-10369-RWZ-2
                                    )
v.                                  )
                                    )
ALFRED TRENKLER,                    )
      Defendant.                    )
____________________________________)


 EMERGENCY MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18
                            U.S.C. § 3582(c)(1)(A)
                  AND MEMORANDUM OF LAW IN SUPPORT




                                    Nancy Gertner (BBO # 190140)
                                    Amy Barsky (BBO #601111)
                                    FICK & MARX LLP
                                    24 Federal Street, 4th Floor
                                    Boston, MA 02110
                                    (857) 321-8360
                                    NGERTNER@FICKMARX.COM
                                    ABARSKY@FICKMARX.COM

                                    Scott P. Lopez (BBO # 549556)
                                    LAWSON & WEITZEN LLP
                                    88 Black Falcon Avenue, Suite 345
                                    Boston, MA 02210
                                    617-439-4990 Ext 3076
                                    splopez@lawson-weitzen.com


                                    Counsel for Defendant Alfred Trenkler
           Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 2 of 31




                                                TABLE OF CONTENTS


TABLE OF CONTENTS ................................................................................................................. i

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 3

ARGUMENT .................................................................................................................................. 5

     I. Mr. Trenkler Satisfies the Statutory Exhaustion Requirement. .......................................... 5

     II. Mr. Trenkler Shows “Extraordinary and Compelling Reasons” Warranting
         Compassionate Release. ...................................................................................................... 6

          A.         Legal standard ......................................................................................................... 6

          B.         Mr. Trenkler shows extraordinary and compelling reasons based on his age and
                     medical conditions, in light of the COVID-19 outbreak at USP Tucson................ 9

                           1. USP Tucson and the surrounding community are in the midst of a
                              COVID-19 outbreak.................................................................................. 10

                           2. Mr. Trenkler is extremely vulnerable to a severe and potentially fatal
                              infection. ................................................................................................... 13

                           3. Neither the crime nor the sentence preclude compassionate release. ....... 15

          C.         The unique circumstances of Mr. Trenkler’s case militate in favor of release. .... 17

                           1. Mr. Trenkler’s life sentence is an illegal sentence. ................................... 18

                           2. Mr. Trenkler’s sentence is vastly disproportionate to Mr. Shay’s. ........... 19

                           3. Serious questions persist about Mr. Trenkler’s guilt and the fundamental
                              fairness of his conviction. ......................................................................... 20

     III. The 18 U.S.C. § 3553(a) Factors Favor Release............................................................... 26

     IV. Mr. Trenkler Should Be Immediately Released To Quarantine at Home......................... 27

CONCLUSION ............................................................................................................................. 28




                                                                      i
        Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 3 of 31




                                      INTRODUCTION
       Alfred W. Trenkler is a 64-year-old prisoner incarcerated at USP Tucson who suffers

from severe cardiac disease: his heart is so poorly functioning that it pumps only 20% of the

blood out of his left ventricle. His conditions are irreversible and dangerous in the best of

circumstances; they put him at grave risk of severe illness and death if he were to contract

COVID-19. USP Tucson, where he is housed, is experiencing an outbreak of COVID-19, which

has already claimed the lives of eight prisoners, while hundreds have been infected. Pima County

(where USP Tucson is located) has among the worst outbreaks of COVID-19 in the country, its

hospitals overloaded with COVID patients. Given Mr. Trenkler’s advanced age, cardiac disease,

and the COVID-19 outbreak at USP Tucson, Mr. Trenkler shows extraordinary and compelling

reasons warranting a reduction in sentence under the Fair Sentencing Act (“FSA”)

(“compassionate release”), 18 U.S.C. § 3582(c)(1)(A), and the standards of 18 U.S.C. § 3553(a).

       To be sure, Mr. Trenkler stands convicted of a serious crime, a conspiracy with Thomas

Shay, Jr. to place explosives under a vehicle belonging to Shay, Jr.’s father. The bomb

accidentally exploded, killing one Boston Police Officer and maiming another. Based on the

Court’s finding that the conspiracy’s goal was to kill Shay Sr., Mr. Trenkler received a Life

sentence, of which he has served 26 years. That is what the government argued at trial: Shay Jr.

wanted to kill his father for the insurance proceeds he believed would accrue to him. Mr.

Trenkler did not know Shay, Sr. (and barely knew Shay Jr.). Mr. Trenkler’s motive to participate

in the plan, according to the Government, was the opportunity to share in the insurance bounty.

Years later, however, at Shay Jr.’s resentencing (after his conviction was overturned), the

Government did an about-face: It agreed that Shay, Jr. had no intention to kill his father; nor was

there evidence of any insurance policy. The theory underpinning Trenkler’s conviction now
                                                  1
          Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 4 of 31




makes no sense: if the instigator of the plot meant only to destroy a car, his coconspirator could

hardly be guilty of a conspiring to kill.

          Over time, the pillars supporting both Mr. Trenkler’s conviction and sentence have

crumbled,1 this in a case that was “weak and circumstantial”2 to begin with – with no physical

evidence linking Mr. Trenkler to the crime, and no witnesses. Critical evidence used to convict

him was subsequently found to be inadmissible;3 the evidence of motive and intent offered at

trial was abandoned by the Government in the Shay Jr. case;4 and serious doubt has been cast on

whatever evidence is left. After Shay, Jr. was resentenced, the disproportion between the Court’s

treatment of the two could not be clearer: while Thomas Shay, Jr. was sentenced to 144 months

for what the government presented at the re-sentencing as a prank that went horribly wrong, Mr.

Trenkler got Life for what was presented at trial as an intentional killing. Worse, to the extent the

physical evidence from the crime, now tested with modern forensic methods, might have proved

Mr. Trenkler’s innocence and the culpability of others, any opportunity to test that evidence was

lost when the government destroyed the evidence.5 All that remains as evidence against Mr.




1
 See Stephanie Hartung, Missing the Forest for the Trees: Federal Habeas Corpus and the
Piecemeal Problem in Actual Innocence Cases, 10 Stanford Journal of Civil Rights and Civil
Liberties 55 (2014).
2
    United States v. Trenkler, 61 F.3d 45, 62-63 (1st Cir. 1995) (Torruella, J., dissenting.)
3
 See Trenkler, 61 F.3d 45 (excluding the EXIS computer evidence which linked Trenkler to the
bomb).
4
    See Exhibit 1 at 10-11 (Tr., Change of Plea, United States v. Thomas A. Shay (No. 92-10369)).
5
 See Exhibit 2 (Department of Justice Report of Destruction, No. 63212-92-2008C, Dec. 19,
2005).

                                                    2
        Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 5 of 31




Trenkler are the words of an inmate facing a lengthy sentence, who somehow wound up in a cell

with him, testified against him, and was then released months after Mr. Trenkler was convicted.6

       If that were not enough, this Court has already found that Mr. Trenkler’s Life sentence

was an illegal sentence to begin with, because the Court lacked the authority to impose it.

Trenkler v. United States, No. 06-12072, 2007 WL 551620, at *1 (D. Mass. Feb. 20, 2007). That

finding was not disputed by the appeals court.

       In short, serving what this Court has found to be an illegal sentence of Life

imprisonment, based on a conviction whose evidentiary foundation has crumbled, Mr. Trenkler

now faces the threat of severe illness and death due to COVID-19. The Court should grant

compassionate release based on his age, medical conditions, and the COVID-19 outbreak alone;

the circumstances surrounding the case make that imperative all the stronger. He requests that

the Court act now to release him, lest a questionable Life sentence become a death sentence.

                                      BACKGROUND
       On November 29, 1993 a jury convicted Mr. Trenkler of violating 18 U.S. C. § 371

(Count 1) and 18 U.S.C. §§ 844 (d) and (i) (Counts 2 and 3), for his role in an explosion that

killed a Boston Police officer and maimed another. D.E. 487. On March 8, 1994, he was

sentenced to Life imprisonment on Counts 2 and 3, along with a sixty-month sentence on Count

1, the conspiracy charge, all to be served concurrently. D.E. 552.




6
 The witness was David Lindholm, who Judge Torruella described as having “serious credibility
problems which make his testimony ‘shaky,’ to say the least,” and noted that the circumstances
of his meeting Trenkler were “a little too coincidental.” Trenkler, 61 F.3d at 69 (Torruella, J.,
dissenting).

                                                 3
          Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 6 of 31




          Between March 15, 1994 and February 20, 2001, Mr. Trenkler filed a direct appeal of his

conviction, and several petitions under 28 U.S.C. § 2255. See Trenkler v. United States, 536 F.3d

85, 89 (1st Cir. 2008). All were denied. In 2007, Mr. Trenkler petitioned for a writ of coram

nobis, a remedy to correct “errors of the most fundamental character” that have occurred in a

criminal proceeding. At the time of Mr. Trenkler’s sentencing, both subsection (d) and (i) of 18

U.S.C. §844 provided for life imprisonment only “if the jury shall in its discretion so direct.” See

Trenkler v. United States, No. 06-12072-RWZ, 2007 WL 551620, 2007 U.S. Dist. LEXIS 11802,

at *2 (D. Mass. Feb. 20, 2007) (quoting 18 U.S.C. § 34, as incorporated by 18 U.S.C. § 844

(1993)). This Court agreed that because the jury had not directed the Life sentence, it was an

unlawful sentence. See id. Neither the government nor defense counsel nor probation had

brought this error to the Court’s attention. See id. at 2-*3. Granting the petition, the Court set

aside Mr. Trenkler’s sentence and resentenced him to a term of years. See D.E. 680. The Court of

Appeals reversed on procedural grounds. Trenkler v. United States, 536 F. 3d 85, 100 (1st Cir.

2008).

          On May 25, 2020, Mr. Trenkler filed a request for compassionate release with the

Warden of USP Tucson. See Exhibit 3 (Warden Ltr., June 4, 2020). It was denied; the Warden

stated that his “health issues are currently well controlled and will continued to be monitored.”

Id. In fact, within a month of the Warden’s response, Trenkler’s heart condition dramatically

deteriorated; he was hospitalized at Banner University Medical Center in Pima, Arizona, not

once, but twice, in June and July. See Exhibit 4 (Banner Health, Medical Records of Alfred

Trenkler).7 At the same time, the numbers of COVID cases at USP and the surrounding state



7
    Mr. Trenkler is separately moving to file his medical records under seal as Exhibit 4.
                                                   4
        Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 7 of 31




dramatically increased. Mr. Trenkler filed another request for compassionate release on

November 28, 2020. See Exhibit 5 (Ltr to Warden, Nov. 28, 2020). He has received no response.

                                         ARGUMENT
  I.   Mr. Trenkler Satisfies the Statutory Exhaustion Requirement.

         Under the FSA, 18 U.S.C. § 3582(c)(1)(A), the Court may consider a defendant’s

motion for reduction of sentence when the defendant has exhausted administrative remedies or

upon “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier [.]” 18 U.S.C. § 3582(c)(1)(A). Mr. Trenkler has satisfied this

requirement because more than 30 days lapsed since he submitted his request to the Warden on

November 28, 2020 with no response. See United States v. Grinis, No. 18-cr-10206-NMG (D.

Mass. May 4, 2020), D.E. 162, at 3 (finding that defendant had “fully exhausted his

administrative rights” by submitting a “request …which was considered and denied”); United

States v. Nance, Case No. 7:92CR00135, 2020 U.S. Dist. LEXIS 4429, at *3-4 (W.D. Va. Jan.

10, 2020) (noting that the “statutory exhaustion requirement has been interpreted to excuse full

exhaustion of administrative remedies [ ] if 30 days have elapsed without any response by the

Bureau of Prisons to the inmate’s re-quest”); United States v. York, No. 3:11-CR-76, 2019 U.S.

Dist. LEXIS 119768, at *15 (E.D. Tenn. July 18, 2019) (“Because 30 days have passed since

[petitioner’s requests to the warden], the Court has authority to hear this matter under

§ 3582(c)(1)(A)”); United States v. Joling, No. 6:11-cr-60131-AA, 2020 U.S. Dist. LEXIS




                                                 5
          Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 8 of 31




67953 at *5 (D. Or. Apr. 17, 2020) (finding exhaustion shown based on lapse of 30 days where

warden denied the request within 30 days).8

    II.   Mr. Trenkler Shows “Extraordinary and Compelling Reasons” Warranting
          Compassionate Release.

          Mr. Trenkler’s severe cardiac conditions and his age, in light of the outbreak at USP

Tucson, constitute extraordinary and compelling reasons for release, as do the unique and

troubling circumstances of his case.

          A. Legal standard

          As amended by the FSA, § 3582(c)(1)(A) gives the Court the authority to grant a

reduction in sentence if, “after consideration the factors set forth in section 3553(a)[,] … it finds

that extraordinary and compelling reasons warrant such a reduction[.]” 18 U.S.C.

§ 3582(c)(1)(A)(i). Prior to 2018, only the Director of the Bureau of Prisons (“BOP”) could file

a so-called “compassionate-release motion.” United States v. Brown, 411 F. Supp. 3d 446, 448

(S.D. Iowa 2019).9 Although the BOP was first authorized to file compassionate-release motions



8
  Indeed, where the petitioner’s condition is as serious as Mr. Trenkler’s, most courts have
concluded that the thirty-day requirement should not be enforced at all. See, e.g., United States v.
Guzman-Soto, No. 1:18-cr-10086-IT, 2020 U.S. Dist. LEXIS 67912, at *13 (D. Mass. Apr. 17,
2020) (“the court finds it has authority and discretion to waive the thirty-day waiting period
based on exigent circumstances” involving COVID-19); United States v. Ramirez, 459 F. Supp.
3d 333, 342-44 (D. Mass. 2020) (collecting cases waiving exhaustion requirement during
COVID-19); United States v. White, 00-30027-MGM-4, D.E. 538 & 539 at 2 (D. Mass. April 10,
2020 ) (concluding that “the statute’s exhaustion requirement is not jurisdictional, but is a
claims-processing rule”); United States v. Diaz, No. 1:16-cr-10215-RWZ, D.E. 288 (D. Mass.
April 23, 2020) (granting assented-to motion for compassionate release where defendant had
“not made a 30-day administrative request,” see D.E. 287 at 2).
9
  The Comprehensive Crime Control Act of 1984 first included the so-called “compassionate
release statute” which allowed for a district court to modify a final term of imprisonment after
finding the existence of “extraordinary and compelling reasons” only upon motion by the
Director of the Bureau of Prisons (“BOP”). 18 U.S.C. § 3582(c)(1)(A)(i); B P.L. 98-473, 98 Stat
                                                  6
        Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 9 of 31




in 1984, from 1984 to 2013, it rarely did so.10 In 2013, the Office of the Inspector General

reported that the BOP’s “compassionate release program had been poorly managed and

implemented inconsistently, . . . resulting in eligible inmates . . . not being considered for release,

and terminally ill inmates dying before their requests were decided.” Id.

       Against this backdrop, Congress passed the FSA, landmark legislation that “amend[ed]

numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind decades

of mass incarceration.” Brown, 411 F. Supp. 3d at 448 (citing Cong. Research Serv., R45558,

The First Step Act of 2018: An Overview 1 (2019)). To improve and increase the use of the

compassionate-release process, the FSA amended §3852(c)(1)(A) to allow prisoners to directly

petition courts for compassionate release, removing the BOP’s exclusive “gatekeeper” role.11

       The substantive criteria of § 3582(c)(1)(A)(i) – the requirement of “extraordinary and

compelling reasons” – remained the same as before. Congress never defined the term, except to

state that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. § 994(t). Rather, Congress




1837 (Oct. 12, 1984). Without such motion, district courts were unable to reduce a prisoner’s
sentence, even if they concluded that extraordinary and compelling reasons existed to do so.
10
  An average of only 24 inmates were released each year through BOP-filed motions. See
Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.
Sentencing Comm’n at 3 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of
Justice). Available at: https://oig.justice.gov/testimony/t160217.pdf
11
   See also United States v. Redd, No. 1:97-cr-00006-AJT, 2020 U.S. Dist. LEXIS 45977 at *16
(E.D. Va. Mar. 16, 2020) (“The First Step Act was passed against the backdrop of documented
infrequency with which the BOP filed motions for a sentence reduction on behalf of
defendants.”); Rodriguez, 451 F. Supp. 3d at 396 n.7 (citing 164 Cong. Rec. S7314-02, 2018 WL
6350790 (Dec. 5, 2018) (statement of Senator Cardin, co-sponsor of the First Step Act) (“[T]he
bill expands compassionate release . . . and expedites compassionate release applications.”)).

                                                  7
         Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 10 of 31




directed the Sentencing Commission to do so. Id.12 The Commission issued a now-outdated

policy statement prior to the passage of the First Step Act. See U.S.S.G. §1B1.13 cmt. n.1(A)-

(D).13 At least four Circuits, as well as numerous district courts, have determined that the

Commission’s policy statement does not apply to motions brought after the passage of the FSA

or does not, at any rate, constrain a district court’s discretion to determine what constitute

extraordinary and compelling reasons. See United States v. Brooker (Zullo), 976 F.3d 228, 236

(2d Cir. 2020) (“[I]f a compassionate release motion is not brought by the BOP Director,

Guideline § 1B1.13 does not, by its own terms apply to it” and “cannot constrain district courts’

discretion to consider whether any reasons are extraordinary or compelling”); United States v.

Jones,    F.3d   , 2020 U.S. App. LEXIS 36620, 2020 WL 6817488, at *1-2 (6th Cir. Nov. 20,

2020) (“Until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district

courts have full discretion in the interim to determine whether an ‘extraordinary and compelling’




12
   The Application notes to § 1B1.13 outline four categories of “extraordinary and compelling”
circumstances: (A) medical condition; (B) age of the defendant; (C) family circumstances; and
(D) “an extraordinary and compelling reason other than, or in combination with… (A) through
(C).” See United States v. Urkevich, No. 8:03CR37, 2019 U.S. Dist. LEXIS 197408 at *6 (D.
Neb. Nov. 14, 2019) (noting that the Commentary “does not suggest[s] the list is exclusive”);
United States v. Beck, 425 F. Supp. 3d 573, 582 (M.D.N.C. 2019) (“Read as a whole, the
application notes suggest a flexible approach . . . [and] recognize that the examples listed in the
application note do not capture all extraordinary and compelling circumstances”).
13
  The very first sentence of § 1B1.13 limits the policy statement to motions filed solely by the
BOP, not to motions filed directly in Court. Likewise, an Application Note also explicitly
confines the policy statement to such motions. See U.S.S.G. §1B1.13 (“Upon motion of the
Director of the [BOP] . . . the court may reduce a term of imprisonment . . . .”); id. at cmt n.4 (“A
reduction under this policy statement may be granted only upon motion by the Director of the
[BOP]”).



                                                  8
        Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 11 of 31




reason justifies a compassionate release when an imprisoned person files a § 3582(c)(1)(A)

motion”); United States v. Gunn,      F.3d   , 2020 U.S. App. LEXIS 36612, 2020 WL 6813995,

at *2 (7th Cir. Nov. 20, 2020) (“Section 1B1.13 addresses motions and determinations of the

Director, not motions by prisoners. In other words, the Sentencing Commission has not yet

issued a policy statement ‘applicable’ to Gunn’s request. And because the Guidelines Manual

lacks an applicable policy statement. . . [a]ny decision is ‘consistent’ with a nonexistent policy

statement.”); United States v. McCoy, 981 F.3d 271 (4th Cir. 2020) (finding, for same reason,

that grants of compassionate release based on stacked § 924(c) sentences were proper); see also,

e.g., Beck, 425 F. Supp. 3d at 579 (finding the policy statement provides guidance but does not

constrain courts’ discretion).

        In short, the Court has wide latitude to determine whether Mr. Trenkler presents

“extraordinary and compelling reasons” for release. It may consider Mr. Trenkler’s serious

medical conditions, his vulnerability to the pandemic, as well as the fundamental fairness issues

surrounding his conviction and sentence.

        B. Mr. Trenkler shows extraordinary and compelling reasons based on his age and
           medical conditions, in light of the COVID-19 outbreak at USP Tucson.

        A defendant may establish extraordinary and compelling reasons by showing that (1) he

has a condition that elevates his risk of being seriously ill, or dying, from COVID-19; and (2) he

faces an increased risk of exposure at his particular institution. See Ramirez, 459 F. Supp. 3d at

340 (defendant “make[s] a particularized showing of both individual susceptibility to the virus

and a high risk of contracting it due to the conditions in [his] facility” (citation omitted)); United

States v. Moses, No. JKB-16-323, 2020 U.S. Dist. LEXIS 215181, at *3 (D. Md. Nov. 17, 2020)

(similar).

                                                  9
         Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 12 of 31




         Particularly for the medically vulnerable, “nothing could be more extraordinary and

compelling than this pandemic.” United States v. Rodriguez, 451 F. Supp. 3d 392, 394 (E.D. Pa.

2020). As of January 12, 2021 the United States had 22,522,749 confirmed COVID-19 cases,

causing 375,124 deaths.14 The infection rate among prisoners is four times that of the public at

large, with one in five state and federal prisoners now having tested positive for COVID-19.15

The death rate among prisoners is more than three times higher than among the general

population, when adjusted for age and sex.16 As of January 13, 2021, 189 prisoners have died of

COVID-19 in BOP custody;17 42,066 have contracted COVID-19.18 See Rodriguez, 451 F. Supp.

3d at 402 (noting the failure of the BOP’s containment efforts).

                1.    USP Tucson and the surrounding community are in the midst of a COVID-19
                     outbreak.




14
   Centers for Disease Control and Prevention, Covid Data Tracker, (Jan. 12, 2021)
https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days
15
  Schwartzapfel et al., “1 in 5 prisoners in the US has COVID-19, 1,700 have died,” ABC news
(Jan. 12, 2021), https://abcnews.go.com/Health/wireStory/prisoners-us-covid-19-1700-died-
74797059
16
  Saloner et al. COVID-19 Cases and Deaths in Federal and State Prisons. JAMA,
2020;324(6):602-603, https://jamanetwork.com/journals/jama/fullarticle/2768249 .
17
     https://www.bop.gov/coronavirus/
18
   Marshall Project, “A State by State Look at Coronavirus in Prisons” (Jan. 8, 2021),
https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-
prisons#prisoner-deaths ; see also Department of Justice Office of the Inspector General,
COVID-19 Data Dashboard, (Jan. 12, 2021),
https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/page_1/

                                                10
         Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 13 of 31




         USP Tucson is experiencing a COVID-19 outbreak which has already claimed the lives

of eight prisoners.19 As of January 12, 2021, the facility reports 89 positive prisoner cases and 76

positive staff members. Id. The prison states that 685 inmates and 31 staff have “recovered,” but

it is not at all clear what those figures mean, what kind of testing was done and when. Id. As of

January 12, 2021, USP Tucson was the BOP high security facility with the most inmate deaths

from COVID-19. Id. It is one of the 10 BOP facilities with the most inmates who have tested

positive for COVID-19 since March 2020. Id. It also has the highest number of currently infected

staff, 76 staff members. Id.

       The situation in the health facilities in the county surrounding USP Tucson is equally dire.

COVID-19 daily hospitalizations in Arizona have surged.20 The hospitals in Pima County are at,

if not over capacity.21 The total number of COVID-19 positive inpatients in Pima County




19
     See https://www.bop.gov/coronavirus/
20
   See https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
epidemiology/covid-19/dashboards/index.php (Jan. 13, 2021); see also Pima County Health
Department, Pima County COVID-19 Deaths, Cases, and Hospitalizations Report, Jan. 11, 2021,
https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Government/Health/COVID-
19%20Documents/Reports/Deaths,%20Cases,%20and%20Hospitalizations%20Report/Death,%2
0Case%20&%20CLI%20Report_1.11.2021.pdf . One news outlet reports that Arizona has one of
the highest infection rates in the world. See https://www.nbcnews.com/science/science-
news/these-three-states-have-worst-covid-infection-rates-anywhere-world-n1252861
21
   Public Health Advisory Update Covid-19 December 21, 2020, Pima County Health
Department (January 2, 2021),
https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Government/Health/COVID-
19%20Documents/COVID%20Webpage%20Docs/Health%20Advisories/Dec.%2021%20COVI
D-19%20Public%20Health%20Advisory.pdf . The public health advisory from the Pima County
Health Department stated: “We have surpassed critical levels of hospital bed usage due to the
high rate of community-wide spread occurring in Pima County. In the last week, there have been
multiple times when there has been no ICU bed availability in Pima County; at different times,
hospital medical- surgical beds have also reached capacity. Modeling indicates that public health
                                               11
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 14 of 31




reached an all-time high on January 6, 2021.22 As of January 8, there were only 10 Adult ICU

beds and 95 hospital beds in all available in Pima County.23 The month of December, 2020 had

the highest number of new cases of COVID-19 in Pima County reported since data collection

began on March 1, 2020.24 Arizona is down to 145 ICU beds available and 667 regular beds.25

Daily cases in Arizona are increasing, literally each week from November 23rd through January

4th. Id. On January 4, 2021 Arizona reported an all-time high of 11,424 new cases in a single day

after setting a new daily case number record each week for the preceding month. Id. As of

January 12, 2021, Arizona had the highest number of new cases per capita in the country in the

previous seven days.26




and healthcare resources in Pima County will continue to be further stretched and demand for
those resources will overwhelm the healthcare system within the next two to three weeks.”
22
   Pima County Health Department, Pima County Hospital Capacity Report, Jan. 8, 2021,
https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Health/COVID-
19/1.8.2021%20EMRdocx.pdf
23
   Pima County Health Department, Pima County Hospital Capacity report 1/8/2021
https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Health/COVID-
19/1.8.2021%20EMRdocx.pdf
24
   Pima County Health Department, Pima County COVID-19 Deaths, Cases, and
Hospitalizations Report 1/08/2021,
https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Health/1.8.2021%20Death%20Case%
20%20CLI%20Report_.pdf
25
   Data Dashboard, Arizona Department of Health Services, (Jan. 12, 2021, 6:30 PM)
https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
epidemiology/covid-19/dashboards/index.php
26
   Centers for Disease Control and Prevention, Covid Data Tracker, (Jan. 12, 2021)
https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days



                                               12
          Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 15 of 31




                 2. Mr. Trenkler is extremely vulnerable to a severe and potentially fatal
                    infection.

          Mr. Trenkler has rapidly deteriorating, inter-related heart conditions. See Exhibit 6 ¶ 6

(Declaration of Morgan C. Esperance, MD MPH) (“Esperance Decl.”).27 He suffers from a

complete heart block, defined as “a failure of his heart’s conduction system that results in

bradycardia (slow heartbeat.)” Id. ¶ 6d. Mr. Trenkler has had a pacemaker since 2006, when he

was diagnosed with intermittent first-degree atrioventricular block, but by mid-2020 it

malfunctioned. Id. In June, 2020 (after the Warden had determined that his condition was under

control), Mr. Trenkler had to be hospitalized. See id. His heart rate – even with the pacemaker -

had slowed dramatically with episodes of near loss of consciousness. Id. His heart block had

progressed from a first-degree to a third-degree atrioventricular block. Id. While a pacemaker

can treat a heart block by providing a direct electrical shock to one or both chambers of the heart

when the heart’s electrical system is slowed or stopped, when it is not working properly – as was

the case in June of 2020 and perhaps months before - it can result in a dyssynchronous

contraction that further injures the heart. Id.

          At Mr. Trenkler’s June 2020 admission, he was diagnosed with heart failure. Tests

showed a severely reduced left ventricular ejection fraction, see id. ¶ 6a; his heart was so

severely weakened that only 20% of the blood volume was pumped out (as contrasted with more

than 70% in a normal heart). Id. ¶ 6a. His heart failure was due in part to an injury to the heart

muscle from inadequate oxygen (ischemic cardiomyopathy) to which the pacemaker’s

malfunction contributed. Id. Mr. Trenkler was also diagnosed with underlying coronary artery




27
     Dr. Esperance’s CV is attached thereto.

                                                   13
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 16 of 31




disease, with his blood vessels narrowed due to calcified plaque, exacerbating his heart

problems; narrowing arteries cannot meet the demands of his heart muscle, increasing his risk for

a myocardial infarction or heart failure. Id. ¶ 6b.

       Even without COVID-19, Mr. Trenkler is essentially at the point of needing a heart

transplant. Id. ¶ 8 (“[a]n LVEF below 20% is associated with poor survival and is an indication

for cardiac transplant”). His condition is irreversible. Id. Indeed, only 21% of patients in his

condition survived for another 12 years. Id. He requires close monitoring by medical specialists,

and the ready availability of a hospital, especially if his pacemaker malfunctions again. Id. ¶ 7.

     Mr. Trenkler’s ability to receive the care that he needs – regular monitoring by medical

specialists and periodic hospitalization – is severely compromised because Pima County’s

hospitals are dangerously overloaded with COVID cases.28 As of January 1, 2021, one paper

reported that health officials believe that they will have to start rationing care in the Banner

Health system where Mr. Trenkler has been treated.29

     There can be no doubt that Mr. Trenkler, should he contract COVID-19, faces a high

likelihood of acute infection and death. See Esperance Decl. ¶ 9. The CDC recognizes his cardiac




28
   Public Health Advisory Update Covid-19 December 21, 2020, Pima County Health
Department, (January 2, 2020, 2:15 PM),
https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Government/Health/COVID-
19%20Documents/COVID%20Webpage%20Docs/Health%20Advisories/Dec.%2021%20COVI
D-19%20Public%20Health%20Advisory.pdf.
29
   “Health officials: Arizona hospitals likely to implement triage care for COVID-19 patients,”
News 4 Tucson (January 1, 2021), https://kvoa.com/news/top-stories/2021/01/01/health-officials-
arizona-hospitals-likely-to-implement-triage-care-for-covid-19-patients/.

                                                  14
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 17 of 31




conditions as putting him at “increased risk for severe illness,” defined as “hospitalization,

admission to the ICU, intubation or mechanical ventilation, or death.”30

               3. Neither the crime nor the sentence precludes compassionate release.

       Courts around the country have granted compassionate release to prisoners serving life

sentences, including mandatory life sentences. Congress expressly intended for compassionate

release to be available to such individuals. See 18 U.S.C. § 3582(c)(1)(a)(ii) (providing for

compassionate release for individuals sentenced to mandatory life imprisonment under 18 U.S.C.

§ 3559(c)). For example, in United States v. Wong Chi Fai, No. 93-cr-1340-RJD, 2019 U.S. Dist.

LEXIS 126774 (E.D.N.Y. July 30, 2019), Judge Dearie granted compassionate release to a

defendant serving life for extortion and racketeering conspiracies, as well as murders in

furtherance of those conspiracies, arising from his participation in a gang from New York City’s

Chinatown. See id. at *2. The defendant, aged 65, had served 26 years of a life term and suffered

from thyroid cancer. See id. at *3. Judge Dearie found that “notwithstanding the seriousness of

[the defendant’s] criminal conduct, the sentence served, combined with the period of supervised

release that will follow, appropriately reflects the seriousness of the offense, promotes respect for

the law, and provides just punishment for the offense. Id. at *13 (internal quotation marks and

brackets omitted). “At this stage, to require [the defendant] to serve out the rest of his sentence

would be greater than necessary to serve the purposes of 18 U.S.C. § 3553(a).” Id (internal

quotation marks omitted).




30
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html

                                                 15
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 18 of 31




       Numerous courts have done the same. See, e.g., United States v. Curtis, No. 03-533-BAH,

2020 U.S. Dist. LEXIS 70804 ((D.D.C. Apr. 22, 2020) (granting compassionate release to man

serving life sentence for sex trafficking, based on medical conditions and COVID-19); United

States v. Ennis, No. EP-02-CR-1430-PRM-1, 2020 U.S. Dist. LEXIS 84957, at *15-19 (W.D. Tex.

May 14, 2020) (granting compassionate release to 71-year-old man 17 years into a life sentence

for drug offenses, based on chronic medical conditions and COVID-19); United States v. McGraw,

No. 2:02-cr-00018-LJM-CMM-01, 2019 U.S. Dist. LEXIS 78370, at *3 (S.D. Ind. May 9, 2019)

(granting compassionate release to 72-year-old serving life sentence with medical conditions);

United States v. Millan, No. 91-CR-685-LAP, D.E. 1060 (S.D.N.Y Apr. 6, 2020) (granting

compassionate release to 57 year old man who had served 30 years of a life sentence); United

States v. Gray, 416 F. Supp. 3d 784, 786 (S.D. Ind. 2019) (granting compassionate release to 64-

year-old with liver cancer serving a life sentence for drug offenses). See, e.g., United States v.

Asaro, No 17-cr-127-ARR, D.E. 176 (E.D.N.Y. Apr. 17, 2020) (granting compassionate release

to “high-level member of the Bonano crime family” who was 85 years old with “an extensive list

of medical conditions”); United States v. Hammond, No. 02-294- BAH, 2020 U.S. Dist. LEXIS

67331, at *1 (D.D.C. Apr. 16, 2020) (indicating court would grant compassionate release to 75-

year old man with resurgent prostate cancer who had served 18 years of a 355-month sentence, in

light of COVID-19 outbreak); United States v. McGraw, No. 2:02-cr-00018-LJM-CMM-01, 2019

U.S. Dist. LEXIS 78370, at *3 (S.D. Ind. May 9, 2019) (granting compassionate release to 72-

year-old serving life sentence with medical conditions); United States v. Millan, No. 91-CR-685-

LAP, D.E. 1060 (S.D.N.Y Apr. 6, 2020) (granting compassionate release to 57-year-old man who

had served 30 years of a life sentence).



                                               16
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 19 of 31




       C. The unique circumstances of Mr. Trenkler’s case militate in favor of release.

       “Extraordinary and compelling reasons” under the FSA encompasses consideration of the

fundamental unfairness of a conviction and sentence, including when injustice derives from

developments in the law and in the facts. See United States v. McCoy, 981 F.3d 271 (4th Cir.

2020) (affirming grants of compassionate release based on stacked § 924(c) sentences); United

States v. Decator, 452 F. Supp. 3d 320, 324 (D. Md. 2020) (same); United States v. Johns, No.

CR 91-392-TUC-CKJ, 2019 WL 2646663, 2019 U.S. Dist. LEXIS 107850, at *8 (D. Ariz. June

27, 2019) (granting based on health concerns and considering fact that similarly situated

defendants often receive lower sentences for drug trafficking crimes today); United States v.

Cano, No. 95-cr-00481, 2020 WL 7415833, 2020 U.S. Dist. LEXIS 239859, at *4 (S.D. Fla.

Dec. 16, 2020) (reducing life sentence to time served, based on health, pre- and post-Booker

sentencing discrepancy, and rehabilitation); United States v. Derricoatte, 2020 WL 5629095, at

*1 (N.D. Ohio Sept. 21, 2020) (granting release where defendant would no longer be a career

offender under current law); United States v. Wahid, 2020 WL 4734409, 2020 U.S. Dist. LEXIS

146851, at *2 (N.D. Ohio Aug. 14, 2020) (changes to career offender status); United States v.

Bryant, 2020 WL 6686414, 2020 U.S. Dist. LEXIS 211797 (E.D. Washington Nov. 12, 2020)

(changes to armed career criminal status); United States v. Price, 2020 WL 5909789, at *3

(D.D.C. 2020) (granting release to a defendant serving a mandatory life sentence, where a

similar situated offender today would face 15-year mandatory minimum); United States v.

Vigneau, 473 F. Supp. 3d 31, 36 (D.R.I. 2020) (granting based on health and unusually long

sentence for the offense); United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at * 2,4

(D. Neb. Nov. 14, 2019) (unusually long sentences by today’s standards); United States v.



                                               17
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 20 of 31




Alexander, No. 1:04 CR 529, 2020 U.S. Dist. LEXIS 198264, at *7 (N.D. Ohio Oct. 26, 2020)

(granting based on asthma and post-sentencing rehabilitation).

       Here, the illegality of Mr. Trenkler’s sentence, the disparity between his sentence and that

of his co-defendant, and the profound questions about Mr. Trenkler’s guilt are extraordinary,

compelling, and militate in favor of relief.

               1. Mr. Trenkler’s life sentence is an illegal sentence.

       As this Court found, Mr. Trenkler is serving an illegal sentence. At the time of his

sentencing in 1994, life imprisonment for the crimes of which Mr. Trenkler was convicted could

only be imposed by a jury, not the court. See 18 U.S.C. § 844 (1993); 18 U.S.C. § 34. The

problem was that no one flagged the error: “[W]hile the court did not have the authority to

sentence Trenkler to Life imprisonment on the explosives counts under the express language of

the statute neither the government nor the defense counsel nor probation brought section 34 to

the court’s attention at the time.” Trenkler v. United States, No. 06-12072-RWZ, 2007 WL

551620, 2007 U.S. Dist. LEXIS 11802, at *2-3 (D. Mass. Feb. 20, 2007). Six months after Mr.

Trenkler was sentenced, the statute was amended, excising the requirement that a Life sentence

had to be imposed by a jury. See Violent Crime Control and Law Enforcement Act of 1994, Pub.

L. No. 103-322, 108 Stat. 1796, §§ 60003(a)(1), 60003(a)(3)(A), 60003(a)(3)(C) (September 13,

1994). Not only did trial counsel, the prosecutor, probation and the Court miss this error at Mr.

Trenkler’s sentencing, so did every other lawyer representing Mr. Trenkler over the course of the

next ten years. See Trenkler, 2007 U.S. Dist. LEXIS 11802 at *2-3.

       Finally, in 2003, after Mr. Trenkler wrote to the Court after reading about a similar

sentencing error, id. at *4, the Court appointed counsel to file a writ of coram nobis, and the

Court found that the error comprised an actual miscarriage of justice sufficiently “extraordinary
                                                 18
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 21 of 31




and compelling” to warrant coram nobis relief. Id. at *17. While the First Circuit ultimately

reversed the grant on procedural grounds – that the failure to raise the issue meant it had been

waived – it did not challenge this Court’s basic findings: that Mr. Trenkler is serving an illegal

life sentence; that the Court did not have the authority to impose it when it did, and that the error

is “fundamental to the validity of the judgment,” Trenkler, 536 F. 3d at 100.

               2. Mr. Trenkler’s sentence is vastly disproportionate to Mr. Shay’s.

       The disproportionate treatment between Mr. Trenkler and Mr. Shay could not be clearer:

while Thomas Shay, Jr. was sentenced to 144 months for a prank that went horribly wrong, as

the government’s presentation at resentencing suggests (see § II.C.3.a, below), Mr. Trenkler got

Life.31 Courts have considered this kind of unfairness in making compassionate release

determinations. See, e.g., United States v. Anders, No. 94-cr-668-JAH, D.E. 338 at 7 (noting, in

discussion of § 3553(a) factors, that the defendant “received a sentence that is decades longer

than any other co-defendant”); United States v. Price, No. 07-0152-06 (ESH), 2020 U.S. Dist.

LEXIS 184784, at *13-*16 (D.D.C. Oct. 6, 2020) (granting in part based on the “stark and

unwarranted sentencing disparities between Mr. Price’s life sentence and the sentences of his

more culpable co-conspirators” and noting that the co-defendants had been released, while the

defendant was still serving a life sentence); Cano, No. 95-cr-00481, 2020 U.S. Dist. LEXIS

239859, at *16 (reducing life sentence to time served, in part based on disparities between co-

defendants).




31
  Shay Jr. was initially sentenced to 188 months and 60 months to be served concurrently. D.E.
351. After his conviction was overturned, he was resentenced to 144 months. D.E. 631.

                                                 19
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 22 of 31




               3. Serious questions persist about Mr. Trenkler’s guilt and the fundamental
                  fairness of his conviction.

       Mr. Trenkler has steadfastly maintained that he is innocent of the crime for which he

stands convicted. Since the conviction, and as the evidence against him has eroded, a chorus of

voices has called for his exoneration, from the New England Innocence project,32 to some of the

jurors who served on the case,33 to members of the Boston Police Department who

investigated.34 These incredibly serious questions should be taken into consideration. See Cano,

2020 U.S. Dist. LEXIS 239859, at *2 (granting in part based on “the need to correct manifest

error and prevent injustice” and reducing life sentence to time served).

       The crime of which Mr. Trenkler stands convicted was horrifying, to be sure, but from

the outset there were serious problems in the case against him, which have only grown over time.

On October 28, 1991, police were called to the home of Thomas Shay, Sr. in Roslindale, to

investigate a suspicious object in Shay Sr.'s driveway, which had apparently become dislodged

from under his car. Trenkler, 61 F. 3d at 47. The object was an explosive device, which

detonated while two members of the Boston Police Department Bomb Squad were examining it,

killing one, maiming the other. Id.35 Suspicion began to focus on Shay Sr.’s son, who, in a series




32
  See https://www.newenglandinnocence.org/innocence-blog/2016/10/7/alfred-trenkler-an-
innocent-man .
33
  See D.E. 728 (Letter from juror Robert Woods); D.E. 730 (Letter from juror Marie O’Hare);
D.E. 732 (Letter from juror Marie Lapson).
34
   See Gelzinis, “Cops Earn Salute for Seeking Truth, Justice,” Boston Herald, Nov. 22, 2009, at
5, https://www.bostonherald.com/2009/11/22/cops-earn-salute-for-seeking-truth-justice/ .
35
  Suspicion initially focused on Shay Sr. He had sued the Dedham Service Center, where his
business was located, over an explosion that had taken place on its premises. Shay Sr. was
                                               20
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 23 of 31




of bizarre and incriminating statements, told television reporters that the bomb had been meant

for him.36 Shay Jr. had a history of mental illness; his statements during the investigation, as well

as before and after his trial and that of Mr. Trenkler were contradictory; and he has since

recanted his statements implicating Mr. Trenkler in the crime. See United States v. Shay, 57 F.3d

126, 128-29 (1st Cir. 1995). Suspicion eventually shifted to Mr. Trenkler, after his name was

found in an address book belonging to Shay Jr. See Trenkler, 61 F.3d at 49. The investigating

officers believed Trenkler and Shay had had what was then considered an illicit relationship,37

although as this Court noted, “evidence of the association between the defendant and Mr.

Trenkler is relatively slim.” Exhibit 8 at 3-4 (Tr., United States v. Shay, Jury Trial, Day 16).

       Trenkler and Shay Jr. were indicted as co-defendants; Shay Jr. was tried separately and

was convicted first. Shay received a term of 188 months and 60 to be served concurrently. D.E.

351. Shay Jr.’s conviction was overturned on appeal; he was resentenced to 144 months. D.E.

631. After eighteen days of trial, Trenkler was convicted as well. D.E. 445, 487. The Court




worried that people were trying to kill him in conjunction with that lawsuit – he was afraid to
start his car, lest it explode.
36
   Jack Sullivan, Son Says Bomb Meant for Him, Boston Globe, Nov. 1, 1991;
https://bostonglobe.newpapers.com/image/439658065 (downloaded on January 14, 2021)
(requires logging in to Globe archives).
37
   The atmosphere in which the Trenkler trial took place must be taken into consideration. Mr.
Trenkler’s homosexual relationship with Mr. Shay was wrongly highlighted to the jury and was a
recurring theme in the press coverage. See Exhibit 7 at 41 (Tr., Trenkler Jury Trial, Day 17)
(government closing referring to “defendant's relationships with these younger males and his
readiness and inclination to cultivate and maintain these relationships”); D.E. 728 (juror letter
stating “I also believe Mr. Trenkler was convicted of being homosexual”). In the 1990s, the
coverage had a different resonance than it would have had if the case had been tried today. See
Matthew Brelis, Suspect in fatal bomb blast arraigned, Boston Globe, Dec. 18, 1992.

                                                 21
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 24 of 31




sentenced Trenkler to concurrent terms of Life imprisonment on the counts of receipt of

explosive materials and attempted malicious destruction of property by means of explosives, and

sixty months on the conspiracy count. D.E. 552. Key to that sentence was the finding that Mr.

Trenkler and Mr. Shay Jr. intended to kill Shay Sr. See D.E. 678 at 2-3 (Def. memorandum

quoting sentencing transcript).

       The case against Trenkler was circumstantial from the beginning. No physical evidence

linked him to the crime and there were no eyewitnesses. The prosecution instead cobbled

together a case that: (1) Mr. Shay Jr. intended to kill his father to get insurance proceeds38 and

Mr. Trenkler conspired with him to carry out Shay’s plan, see Trenkler, 61 F.3d at 48; (2) a law

enforcement database (EXIS) purportedly showed that the bomb in the Roslindale case matched

a device used in an earlier explosion in Quincy, in which Mr. Trenkler had been involved, see

Trenkler, 61 F.3d at 57-61;39 and (3) a jail-house confession recounted by an inmate, David

Lindholm. Id. at 61. Almost all of this evidence – save the Lindholm confession – has since been




38
  See Exhibit 6 at 34 (government arguing, in closing, that “Shay, Jr., learns that this lawsuit
survives if my father is not around, and I’m an heir at law. There's 300 to $400,000 insurance
coverage available.”).
39
   The Government also relied on the statements of Thomas Shay, Junior. The out of court
statements were introduced at Trenkler’s trial, although Shay had invoked his Fifth Amendment
right not to testify. The record was clear; the government used those statements even though the
prosecution did not trust them. In one letter, the Assistant United States Attorney indicated that
they approached Shay’s statements with a “high degree of skepticism.” Exhibit 9 at 2 (Paul
Kelly, Memo to File, Nov. 10, 1992) (listing several pages of “untru[ths]” told by Mr. Shay). By
the time of Trenkler’s trial, the Government fully understood his questionable mental status. See
Exhibit 10 at 95-97 (Tr., Trenkler Jury Trial, Day 7) (Court discussing testimony regarding
Shay’s mental status and concluding that “This is a witness whose uncross-examinable statement
the government is offering. By its own evidence, this witness is absolutely and totally
incredible”); see also Shay, 57 F.3d at 129-30.

                                                 22
        Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 25 of 31




found by the First Circuit to have been either admitted in error (the EXIS database), repudiated

by the government in the Shay Jr. resentencing (motive and intent theory), or undermined by

subsequent events.

                     a. The government itself has rejected the theory of motive and intent
                        presented at trial.

        With the resentencing of Mr. Shay, Jr. on October 29, 1998, the government completely

rejected the motive and intent theory it had relied upon during Mr. Trenkler’s trial and

sentencing. Instead, it insisted that Shay Jr. had not intended to kill his father; he merely wanted

to damage his father’s car. He had conspired with Trenkler to receive explosives for that purpose

and that purpose alone. See Ex. 1 at 10-12. Insurance proceeds were never mentioned. See id. In

contrast, in imposing a Life sentence for Mr. Trenkler, this Court found that, although “the

government produced no direct evidence that Mr. Trenkler acquired the dynamite, designed the

bomb, built the bomb, and participated in placing it under Shay Sr.’s car[,]…. Mr. Trenkler

intended that the bomb kill Shay Sr.” D.E. 678 at 3 (quoting from sentencing). The Life sentence

relied on that finding of intent. See id. at 2-3.

        Thus, Trenkler’s Life sentence for an intentional killing has been rendered factually

baseless by the government’s about-face. If Shay, Jr. – the instigator of the plot – did not intend

to kill his father, if Shay Jr.’s only purpose was the destruction of his father’s property, Trenkler

could hardly be guilty of a conspiring with Shay Jr. to kill Shay Sr.

                     b. The EXIS computer has been found to be unreliable and incompetent
                        evidence that should not have been admitted.

        On the direct appeal of Mr. Trenkler’s conviction, the First Circuit found that the Court

erred in admitting evidence from the EXIS database. That evidence was offered to show that the

Roslindale bomb matched a device used in a previous explosion in Quincy, in which Mr.
                                                    23
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 26 of 31




Trenkler was involved. The evidence should not have been admitted. That earlier Quincy

incident, referred to as a “bombing,” see Trenkler, 61 F. 3d at 57-61, involved nothing more than

a flash simulator, which was later likened to a “firecracker.” Id. at 67 (Torruella, J.,

dissenting). Trenkler was never convicted of any crime related to the Quincy incident. Id. Yet

information regarding the Quincy device had been fed into the EXIS computer, after Trenkler

was already a suspect, producing a contrived and biased report. Id. at 66-67. The government

offered it to show that the Roslindale device matched the Quincy device. See id. at 57-61

(majority opinion). The evidence produced by the EXIS computer was found by the First Circuit

to be inadmissible, unreliable hearsay, but the court nonetheless found the error harmless. See id.

at 60. In a strongly worded dissent, Judge Torruella opined that admitting the EXIS testimony

was not remotely harmless: the evidence undoubtedly persuaded the jury to overlook the

otherwise “weak circumstantial evidence of [the] defendant’s guilt” and find him guilty beyond a

reasonable doubt. Id. at 62. Even more insidious was the suggestion of a “scientific” conclusion,

determined by a computer, that the identity of the perpetrator was the same in each incident. Id.

at 62-67.

                   c. The testimony of the jailhouse informant was highly questionable.

       Critical to the First Circuit’s finding of harmless error was the testimony of David

Lindholm, who claimed that Trenkler had admitted to making the bomb while the two men were

incarcerated together. Id. at 50-51, 60-61. Lindholm is, in effect, the last remaining thread of

evidence supporting Mr. Trenkler’s conviction.

       The majority noted that there was no support in the record for a quid pro quo between

Lindholm and the government, which would have given Lindholm an incentive to inculpate Mr.

Trenkler. Id. at 51, 60 n.23. Again, Judge Torruella was skeptical. Lindholm, he suggested, had
                                                  24
        Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 27 of 31




major credibility problems and was serving a 97-month sentence for conspiracy to distribute

marijuana and tax evasion. And the circumstances of his meeting Trenkler “strikes me as a little

too coincidental.”

        In my view, a reasonable juror might question whether Lindholm was placed in
        the orientation unit by the government for the purpose of obtaining a confession
        from Trenkler. If so, that juror would likely wonder what Lindholm got in return.
        Not surprisingly, Lindholm testified that he had no agreements with the
        government and that he did not receive any promises or inducements for his
        testimony.

Id. at 69 (Torruella, J., dissenting).

        But in fact, immediately after Trenkler’s conviction Lindholm did receive a substantial

sentence reduction. United States v. Trenkler, No. 97-1239, 1998 U.S. App. LEXIS 217, at *9

(1st Cir. Jan. 6, 1998). And the Assistant U.S. Attorney who sought the reduction pointed to

Lindholm’s cooperation in the Trenkler trial for support. See United States v. Lindholm, No. 90-

10080-WD (D. Mass. July 19, 1994), D.E. 121 (Government’s Motion for Reduction of

Sentence), attached as Exhibit 11. In a word, in a completely circumstantial case, where the

major evidence has been discredited, all that remains is the testimony of “an inherently

unreliable alleged jailhouse confession.” Trenkler, 61 F.3d at 70 (Torruella, J., dissenting).

                     d. The only physical evidence that could exonerate Mr. Trenkler was
                        destroyed by the government.

        To be sure, Mr. Trenkler’s efforts to challenge his conviction have been unavailing thus

far. Nor will he ever be able to test the physical evidence, using modern forensics, the most

direct route to exoneration. The government destroyed the physical evidence in 2005. Ex. 1. All

that remains, then, is a deeply flawed conviction and a wildly disproportionate sentence.




                                                 25
          Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 28 of 31




III.      The 18 U.S.C. § 3553(a) Factors Favor Release.

          Mr. Trenkler poses no danger to the community. He had no criminal record before this

conviction. He has had no significant disciplinary issues in prison. His release decades ago,

pending trial, demonstrated that he would follow whatever rules this Court imposes. Today, at

64, impaired by a serious heart condition, he surely is no public safety threat.

          Mr. Trenkler has a safe and stable home to go home to. If released, he would reside with

his half-brother David Wallace in Brunswick, Maine. Mr. Wallace would pick him up and

provide him with a place to live, in which Mr. Trenkler can isolate him from the rest of the

family as needed. Mr. Trenkler would also consent to lifetime supervised release and any other

special conditions that Probation may deem necessary to ensure his compliance and community

safety.

          There are several hospitals in the area. As of January 2, 2021, Maine is one of the 12

states in the continental United States with the lowest average daily Covid-19 cases per capita,

with 40 cases per 100,000 people, compared to Arizona’s 129.5 cases per 100,000 people.40 As

of January 3, 2021, Maine was using less than 35% of its critical care beds.41 The seven-day

average of new hospitalizations in Maine peaked on December 13, 2020 at 17.1, and has been in

decline since. Id. January 2, 2021’s seven-day average of new hospitalizations was 8, less than




40
   Centers for Disease Control and Prevention, Covid Data Tracker, (Jan. 11, 2021)
https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days
41
   Maine Center for Disease Control & Prevention, COVID-19: Maine Data, (Jan. 3, 2021)
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus/data.shtml

                                                  26
          Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 29 of 31




half of the December 13, 2020 peak. Id. Thus, Mr. Trenkler will be far safer at home than he is in

prison.

IV.       Mr. Trenkler Should Be Immediately Released to Quarantine at Home.

          The BOP has adopted a practice of forcing prisoners approved for release to quarantine at

the facility for 14-days before they can actually be released, even though this is not required. See

William Barr, Memorandum for Director of Bureau of Prisons (Apr. 3, 2020) (making this

optional).42 This “quarantine” is often served in solitary confinement-like isolation. Forcing

people into solitary confinement-like confinement for two weeks is cruel, unnecessary, and

counterproductive. See United States v. Scparta, No. 18-cr-578-AJN, 2020 U.S. Dist. LEXIS

68935 at *9 (S.D.N.Y. Apr. 19, 2020) (“this is an illogical and self-defeating policy that appears

to be inconsistent with the directive of the Attorney General, ungrounded in science, and a

danger to both Mr. Scparta and the public health of the community”); Martinez-Brooks, 2020

U.S. Dist. LEXIS 83300 at *105 (D. Conn. May 12, 2020) (ordering modification of that

requirement); Declaration of Professor Seth Prins, Grinis v. Spaulding, No. 20-10738 (D. Mass.

Apr. 27, 2020), D.E. 38-4 (describing the quarantine policy as inhumane and “ineffective as a

health measure”).

          Because Mr. Trenkler can safely can self-isolate at home, the Court should order the 14-

day quarantine at home. See Scparta, 2020 U.S. Dist. LEXIS 68935 at *31 (“the Court will

require [defendant] to instead self-isolate for 14 days in his home”); Robinson, 2020 U.S. Dist.

LEXIS 73575 at *10 (“Upon his release and during his term of home confinement, [defendant]

will satisfy the 14-day self-quarantine requirement”); Sawicz, 2020 U.S. Dist. LEXIS 64418 at



42
     Available at: https://www.justice.gov/file/1266661/download
                                                  27
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 30 of 31




*10 (the defendant “shall be released immediately upon the institution’s receipt of this Order,

and shall instead [of quarantining at the facility] spend 14 days in quarantine at the place he shall

reside”); Asaro, 2020 U.S. Dist. LEXIS 68044 at *24 (“Defendant . . . shall not spend 14 days in

quarantine at MCFP Springfield prior to his release”).

                                        CONCLUSION
       In light of Mr. Trenkler’s age and health conditions, the conditions at the prison in which

he incarcerated and the surrounding community, his continued incarceration serves no useful

purpose. He is uniquely vulnerable to severe illness and death. He moves this Court to reduce

his sentence to time served and order his immediate release, under whatever terms of supervision

the Court sees fit to impose.




                                                 28
       Case 1:92-cr-10369-WES Document 744 Filed 01/15/21 Page 31 of 31




                                                Respectfully submitted,

                                                ALFRED TRENKLER
                                                By his attorneys,

                                                /s/ Nancy Gertner
                                                Nancy Gertner (BBO # 190140)
                                                Amy Barsky (BBO #601111)
                                                FICK & MARX LLP
                                                24 Federal Street, 4th Floor
                                                Boston, MA 02110
                                                (857) 321-8360
                                                NGERTNER@FICKMARX.COM
                                                ABARSKY@FICKMARX.COM

                                                Scott P. Lopez (BBO # 549556)
                                                LAWSON & WEITZEN LLP
                                                88 Black Falcon Avenue, Suite 345
                                                Boston, MA 02210
                                                617-439-4990 Ext 3076
                                                splopez@lawson-weitzen.com



Dated: January 15, 2021




                                CERTIFICATE OF SERVICE

       I, Nancy Gertner, as counsel to Defendant Alfred Trenkler, certify that on January 15,

2021, I caused the foregoing document to be served by ECF on the registered participants as

indicated on the Notice of Electronic Filing.


                                      /s/ Nancy Gertner
                                      Nancy Gertner




                                                  29
